DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/21/20 have been received. Claims 1, 4, 8, 12, and 17 have been amended. Claims 2-3, 7, and 13-14 have been cancelled.
Claim Rejections - 35 USC § 112

3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 4 is withdrawn because the Applicant amended the claim. 
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 8 and 9-10 is withdrawn because the Applicant amended the claim.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 13 is withdrawn because the Applicant cancelled the claim.
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 17 and 18 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 4-6, 11-12, 15-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN105958110(A) with citations from machine translation provided with this Office Action), in view of Negoro et al. (US 6,156,459) as cited in IDS dated 5/8/19, in further view of Hiasa et al. (US 2019/0267672).
Regarding claim 1, Shi discloses an electrolyte (abstract), comprising an organic solvent(non-aqueous organic solvent [0012]), an additive (additive B is a boron containing organic substance selected from borate compounds, [0014], additive C is a nitrogen containing 

    PNG
    media_image1.png
    83
    119
    media_image1.png
    Greyscale

wherein R4 and R5 are each independently an alkyl group having 1-5 carbon atoms (carboxylic acid esters such as ethyl acetate [0037], [0040]), and wherein the carboxylate has a content of 5 to 30% ([0041]) which encompasses the claimed range of 10%-30%, thus reading on the claim limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Continuing with claim 1, Shi discloses the borate compound is selected from at least one of the compounds represented by formula II  
    PNG
    media_image2.png
    127
    225
    media_image2.png
    Greyscale
 ([0021]-[0026]) but does not explicitly disclose the additive comprising a cyclic borate, wherein the cyclic borate has the following structure: 
    PNG
    media_image3.png
    99
    170
    media_image3.png
    Greyscale

Negoro teaches a nonaqueous-electrolytic solution secondary battery that comprises a negative-electrode material, a positive-electrode material, and a nonaqueous electrolytic solution containing a lithium salt, wherein the battery contains an organoboron compound (abstract). This nonaqueous-electrolytic solution secondary battery has high capacity and good charge and 
    PNG
    media_image4.png
    42
    269
    media_image4.png
    Greyscale
 (Col. 2, lines 19-65) with specific examples such as shown in example C-14 
    PNG
    media_image5.png
    70
    297
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Shi, a cyclic borate represented by the structure as taught by Negoro in order to provide high capacity and good charge and discharge cycle characteristics.
Continuing with claim 1, modified Shi discloses five to seven membered nitrogen containing aliphatic heterocycles or five to ten membered nitrogen containing aromatic heterocycles such as substituted or unsubstituted  pyridine, substituted or unsubstituted pyrrole, substituted or unsubstituted imidazole, substituted or unsubstituted pyrazole and substituted or unsubstituted pyrimidine (Shi [0034]-[0035]) but does not disclose the additive comprising a nitrile compound.
Hiasa teaches the secondary battery includes a positive electrode, a negative electrode, and an electrolytic solution including at least one kind of cyclic nitrogen compounds and at least one of a first nitrile compound and a second nitrile compound (abstract).  Hiasa teaches the electrolytic solution includes at least one kind of cyclic nitrogen compounds represented by chemical formulas (1) to (6) and at least one of a first nitrile compound represented by chemical formula (7) and a second nitrile compound represented by chemical formula (8) ([0009]).
It would have been obvious to one of ordinary skill in the art to substitute in the electrolyte of modified Shi, a nitrile compound as taught by Hiasa as art recognized equivalents for the same purpose. MPEP 2144.06 (II).

According to the MPEP, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 5, modified Shi discloses all of the claim limitations as set forth above. Modified Shi further discloses the nitrile compound has the following structure: 
    PNG
    media_image6.png
    105
    222
    media_image6.png
    Greyscale

wherein: A is selected from a chain alkyl group having 1-6 carbon atoms, a cycloalkyl group having 3-12 carbon atoms, an alkylene group having 2-6 carbon atoms or a cyclic alkylene group having 6-12 carbon atoms; R2 and R3 are each independently selected from a hydrogen atom, a cyano group, a nitrile group having 1-5 carbon atoms or an alkyl group having 1-8 carbon atoms;
X1, X2 and X3 are each independently selected from -CH2-, -O-, -OCH2-, -OCH2CH2CH2-,          -OCH2CH2-, -CHF- or -CF2-; and n1, n2 and n3 are each independently an integer selected from 0-10 (Hiasa, chemical formula 7 [0033]).

    PNG
    media_image7.png
    98
    183
    media_image7.png
    Greyscale
 (Hiasa, Example 7-18 [0143]).
Regarding claim 11, modified Shi discloses all of the claim limitations as set forth above.  Modified Shi further discloses the additive further comprising at least one other film-forming additive selected from the group consisting of fluoroethylene carbonate (Shi, additive A is fluoroethylene carbonate [0019]).
Regarding claim 12, Shi discloses an electrochemical device (secondary battery [0044]), comprising: a cathode (positive electrode [0044]); an anode(negative electrode [0044]); a separator([0044]); and an electrolyte([0044]), and wherein the electrolyte comprises an organic solvent (non-aqueous organic solvent [0012]), an additive (additive B is a boron containing organic substance selected from borate compounds, [0014], additive C is a nitrogen containing heterocyclic compound [0015]) and a lithium salt ([0012]), wherein the organic solvent comprises a carboxylate having the following structure: 
    PNG
    media_image1.png
    83
    119
    media_image1.png
    Greyscale
 wherein R4 and R5 are each independently an alkyl group having 1-5 carbon atoms (carboxylic acid esters such as ethyl acetate [0037], [0040]), and wherein the carboxylate has a content of 5 to 30% which encompasses the claimed range of 10%-30%, thus reading on the claim limitation. According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
2 and then it is dried at 85°C and then cold pressed ([0117]) but does not explicitly disclose  wherein the anode has a compacted density of not less than about 1.75 g/cm3.
It would have been obvious to one of ordinary skill in the art to provide the anode has a compacted density of not less than about 1.75 g/cm3,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 12, Shi discloses the borate compound is selected from at least one of the compounds represented by formula II  
    PNG
    media_image2.png
    127
    225
    media_image2.png
    Greyscale
 ([0021]-[0026]) but does not explicitly disclose the additive comprising a cyclic borate, wherein the cyclic borate has the following structure: 
    PNG
    media_image3.png
    99
    170
    media_image3.png
    Greyscale

Negoro teaches a nonaqueous-electrolytic solution secondary battery that comprises a negative-electrode material, a positive-electrode material, and a nonaqueous electrolytic solution containing a lithium salt, wherein the battery contains an organoboron compound (abstract). This nonaqueous-electrolytic solution secondary battery has high capacity and good charge and discharge cycle characteristics (abstract).  Negoro teaches the organoboron compound is a compound represented by formula (I) 
    PNG
    media_image4.png
    42
    269
    media_image4.png
    Greyscale
 (Col. 2, lines 19-65) with specific examples such as shown in example C-14 
    PNG
    media_image5.png
    70
    297
    media_image5.png
    Greyscale
.

Continuing with claim 12, modified Shi discloses five to seven membered nitrogen containing aliphatic heterocycles or five to ten membered nitrogen containing aromatic heterocycles such as substituted or unsubstituted  pyridine, substituted or unsubstituted pyrrole, substituted or unsubstituted imidazole, substituted or unsubstituted pyrazole and substituted or unsubstituted pyrimidine (Shi [0034]-[0035]) but does not disclose the additive comprising a nitrile compound.
Hiasa teaches the secondary battery includes a positive electrode, a negative electrode, and an electrolytic solution including at least one kind of cyclic nitrogen compounds and at least one of a first nitrile compound and a second nitrile compound (abstract).  Hiasa teaches the electrolytic solution includes at least one kind of cyclic nitrogen compounds represented by chemical formulas (1) to (6) and at least one of a first nitrile compound represented by chemical formula (7) and a second nitrile compound represented by chemical formula (8) ([0009]).
It would have been obvious to one of ordinary skill in the art to substitute in the electrolyte of modified Shi, a nitrile compound as taught by Hiasa as art recognized equivalents for the same purpose. MPEP 2144.06 (II).
Regarding claim 15, modified Shi discloses all of the claim limitations as set forth above. Modified Shi further discloses the nitrile compound has the following structure: 
    PNG
    media_image6.png
    105
    222
    media_image6.png
    Greyscale

2 and R3 are each independently selected from a hydrogen atom, a cyano group, a nitrile group having 1-5 carbon atoms or an alkyl group having 1-8 carbon atoms;
X1, X2 and X3 are each independently selected from -CH2-, -O-, -OCH2-, -OCH2CH2CH2-,          -OCH2CH2-, -CHF- or -CF2-; and n1, n2 and n3 are each independently an integer selected from 0-10 (Hiasa, chemical formula 7 [0033]).
Regarding claim 16, modified Shi discloses all of the claim limitations as set forth above. Modified Shi further discloses the nitrile compound is at least one selected from the group consisting of: 
    PNG
    media_image7.png
    98
    183
    media_image7.png
    Greyscale
 (Hiasa, Example 7-18 [0143]).
Regarding claim 19, modified Shi discloses all of the claim limitations as set forth above.  Modified Shi further discloses the additive further comprising at least one other film-forming additive selected from the group consisting of fluoroethylene carbonate (Shi, additive A is fluoroethylene carbonate [0019]).
Regarding claim 20, modified Shi discloses all of the claim limitations as set forth above. Modified Shi further discloses  an electronic device, comprising the electrochemical device of claim 12(Shi [0004]).
Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the instant invention, further addition of the fluorosulfonate to the electrolyte of the present application can reduce the effect of the addition of the cyclic borate and the nitrile compound on the increase in impedance of the electrolyte([0059] US 2020/0161702). In particular, when the electrochemical device includes an anode having a high compacted density, the fluorosulfonate can effectively improve the dynamic performance of the electrochemical device, thereby providing the electrochemical device with good 2C charging performance ([0059]).
Shi does not disclose, teach or render obvious the noted claim limitation.
12.	 Claims 9 & 10 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
13.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the additive further comprises a fluorosulfonate, the fluorosulfonate has the following structure: 
    PNG
    media_image8.png
    86
    158
    media_image8.png
    Greyscale
wherein:
R6 and R7 are each independently selected from an alkyl group having 2-20 carbon atoms, a fluoroalkyl group having 2-20 carbon atoms, an alkoxy group having 2-10 carbon atoms, a fluoroalkoxy group having 2-10 carbon atoms, an alkenyl group having 2-20 carbon atoms or a 
14.	 Claim 18 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Response to Arguments
15.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724